 In the Matter of LENNO%FURNACE CO., INC.andSYRACUSE FEDERATIONOF LABORCases Nos. C-1267 and R-1305.-Decided November 30, 1940Jurisdiction:furnace and air conditioning equipment manufacturing industry.Unfair Labor Practices(hterference, Restraint, and Coercion :anti-union statements ; distortedexplana-tion of rights under the Act; threatened cessation of operations.Company-Dominated UnionEmployer was able to suggest the formation of a dominatedunion bymeans of his anti-union drive which had the necessary effect ofpropellingemployees into formation of such a union.Discrimination:allegations of discrimination dismissedCollective BargainingWhere an employer conducted a drive to destroy a union's majority ;reliedon a rival claim of a dominated labor organization and where he purportedto resolve the doubt against the union on the basis of an election conductedby its rival, the Board found the employer had refused to bargain in goodfaith.Remedial Orders:disestablishment of company-dominated union.Practice and Procedure:petition for investigation and certification dismissed inview of order to bargain.Mr. Peter J. Crotty,for the Board.Fraser Brothers,byMr. Henry S. Fraser,of Syracuse, N. Y., for therespondent.Mr. Francis L. McElroy,of Syracuse, N. Y., for the Union.Mr. Maurice W. Sharp,of Syracuse, N. Y., for the Association.Mr. Louis Cokin,of counsel to the Board.AMENDED DECISIONANDORDEROn February 28, 1940, the Board issued a Decision and Order in this"case.On June 10, 1940, the respondent filed motions asking that theBoard set aside its Decision and Order or in the alternative modifysuch Decision and Order.On July 3, 1940, the Board denied themotions.On July 15, 1940, the respondent filed a motion for leave toadduce additional evidence.On July 17, 1940, the Board denied themotion.On August 12, 1940, the respondent filed a motion requesting28 N L. R. B., No. 40.208 LENNOX FURNACE CO., INC.209the, Board to set aside its Decision and Order in this case.On August20, 1940, the Board denied this motion.On September 3, 1940, therespondent filed a motion asking the Board to correct errors of factappearing in its Decision and Order and to set aside or modify accord-ingly the statement of the case,findings of fact, conclusions of law,and order in its Decision and Order.On November 5, 1940, theBoard, having considered the respondent'smotion of September 3,1940, served upon the parties a Decision and Order containing certainproposed corrections to its Decision and Order of February 28, 1940,'and notified them that unless sufficient cause to the contrary appearedby November 15, 1940, it would-substitute said Decision and Order foritsDecision and Order of February 28, 1940.On November 15, 1940,the Union filed objections to two of the proposed changes.The Boardfinds no merit in these objections.On the same day, the respondent, inresponse to the notice to show cause,filed a motion asking the Boardnot to substitute its Decision and Order of November 5, 1940, andrequesting that such Decision and Order be set aside on the groundsstated in its motions of June 10, 1940, and August 12, 1940, both ofwhich it renewed, and, further, because of the Decision on October 8,1940, of the United States Circuit Court of Appeals for the Sixth Cir-cuit inNational Labor Relations Board v. Ford MotorCompany.The respondent also requested oral argument on this motion.Themotion and the request for oral argument thereon are denied.Themotions of June 10 and August 12, 1940, which the respondent renewed,are alsodenied.On November 15, 1940, the respondent filed a furtherpaper opposing,the substitution of the Decision and Order of No-vember 5, 1940, on the ground that certain of the alleged errors which,the respondent had asked to be corrected in its motion of September 3,1940, had not been corrected.It renewed its motion of September 3.with respect to the uncorrected errors.That motion is hereby denied.In the same paper the respondent renewed its motions of June 10,1940, and July 15, 1940, and asked that the relief prayed for in suchmotions be granted and that the substitute Decision and Order ofNovember 5, 1940, be modified in accordance with such relief.Therespondent'smotions of June 10 andJuly15, 1940, as made orig-inally, and as renewed on November 15, 1940, are hereby denied.Therespondent'smotion of September 3, 1940, is granted in part anddenied in part. In so far as the motion is granted the Board'sDecision and Order is corrected to read as set forth herein.'STATEMENT OF THE CASEOn August 17 and September 10, 1938, and January 3 and Febru-ary, 14, 1939,Syracuse Federation of Labor, on behalf of Sheet Metal'Porkers International Association,Local 58, herein called the Union; 210DECISIONSOF NATIONALLABOR RELATIONS BOARDfiled with the Regional Director for theThirdRegion(Buffalo, NewYork),charges and amended charges that Lennox Furnace Co.,Inc.,Syracuse,New York, herein called the respondent,had engaged inand was engaging in unfair labor practices affecting commerce withinthe meaning of Section 8 (1),'(2), (3),and (5)and Section 2 (6) and(7) of the National Labor Relations Act, 49 Stat.449, herein-called the,Act.-On December 30, 1938, the Union filed a petition alleging that aquestion affecting commerce had arisen concerning the representa-tion of employees of the respondent and requesting an investigationand certification of representatives pursuant to Section 9 (c) of theAct.On January 20, 1939, the Board, acting pursuant to Section 9 (c)of the Actand Article III, Section 3, of National Labor RelationsBoard Rules and Regulations-Series 1, as amended, directed thatan investigation be conducted upon the petition and that an appro-priate hearing be held upon due notice.On the same day, the Board,acting pursuant to Article II, Section 37 (b), and Article III, Sec-tion 10(c) (2), of said Rules and Regulations,ordered a consolida-tion of the representation and unfair labor practice cases.Upon the charges and amended charges, the Board, by the Re-gionalDirector for the Third Region, issued its complaint andamended complaint dated February 6 and 15, 1939,respectively,against the respondent,alleging that it had engaged and wasengaging in unfair labor practices affecting commerce, within themeaning of Section 8 (1), (2), (3), and(5), and Section 2 (6) and (7)of the Act.Copies of the complaint,the amended complaint,the peti-tion, the Board's order of consolidation and direction of investigationand hearing,and notices of hearing on the complaint,the amendedcomplaint, and the petition, were duly served upon the respondent,upon the Union, and upon Lennox Employees Association,herein-called the Association.The complaint, as amended,alleged in substance : (1) that therespondent fostered,encouraged,sponsored,and dominated the As-sociation, interfered with its administration,and contributed sup-port to it;(2) that the respondent on or about July 12, 1938, and atall times thereafter,refused and has refused to bargain collectivelywith the Union as the exclusive representative of employees of therespondent in a unit appropriate for collective bargaining,althoughthe Union was on or about July 12, 1938, and at all times thereafterhas been, the duly designated representative of a majority of theemployees in such unit;(3) that on February 8, 1939, the respondentterminated the employment of Charles Breh and Robert Guernsey,employees of the respondent, and refused to reinstate or reemploy G- - LENNOX FURNACE CO., INC.211'them -because they joined and assisted the Union; and (4)_ that bythese acts, by causing or permitting anti-union speeches on therespondent's property and time, by threats to close down the plant;the respondent interfered with, restrained and coerced its employeesin the exercise of rights guaranteed in Section 7 of the Act.On February.15, 1939,.the Association. filed a motion to. intervenein the proceedings with the Regional Director.On February 16,1939, the Regional Director granted the motion but limited the inter-vention to matters directly affecting the Association.On February 18,. 1939,, and at the hearing, respectively, therespondent filed an answer and an' amended answer, in which itdenied that its manufacturing activities are interstate in nature oraffect commerce as defined in the Act, denied the allegations of unfairlabor practices, and alleged` affirmatively that it refused to bargainwith the Union at all times subsequent to November 29, 1938, forthe reason that it would have been illegal to do so.The respondent'sanswer, as amended, - also contained affirmative allegations withrespect to the two employees allegedly discharged for union activities.Pursuant to notice, a hearing was held on February 20, 21, 23, 24,27, 28, and March 1 and 2, 1939, at Syracuse, New York, before Madi-son Hill, the Trial Examiner duly 'designated by the Board.TheBoard, the respondent, the Union, and the Association were repre-sented by counsel and participated in the hearing.Full opportunityto be heard, to examine and cross-examine witnesses, and to intro-duce evidence bearing on the issues was afforded all parties.TheAssociation moved to intervene at the commencement of the hearing.The motion was granted.At the commencement of the hearing, atthe close of the Board's case, and at the close of the hearing, counselfor the respondent moved to dismiss the complaint, as amended, onvarious grounds.The motions were denied.At the close of thehearing, counsel for the Board moved to conform the pleadings tothe proof.The motion was granted.During the course of thehearing the Trial Examiner made several rulings on other motionsand on objections to the admission of evidence.The Board hasreviewed the rulings of the Trial Examiner and finds that no.prejudicial errors were committed.The rulings are hereby affirmed.On March 17, 1939, the respondent filed a brief.On April 26,1939, the Trial Examiner issued his Intermediate Report, copiesof which were duly served upon all parties, finding that the respond-ent had engaged in and was engaging in the unfair labor practicesalleged in the amended complaint.On June 20 and 21, 1939, respec-tively, the respondent and the Association filed exceptions to 'theIntermediate Report.On May 8, 1939, the respondent requested oralargument before the Board.On July 1, 1939, the respondent filed abrief.413597-42-vol 28--15 212DECISIONSOF NATIONAL LABORRELATIONS BOARDPursuant to notice duly served upon the respondent, upon theUnion, and upon the Association, a hearing for the, purpose of oralargument was held before the Board on October 31, 1939, in Wash-ington, D. C.The respondent appeared by counsel and participatedin the argument.The Union and the Association did not appear.The Board: has considered the exceptions of the respondent andthe Association and the briefs of the respondent, and save as theexceptions are consistent with the findings, conclusions, and orderset forth below, finds them to be without merit.'Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent, an Iowa corporation, owns and operates plantsat Marshalltown, Iowa, and Syracuse, New York, where it is engagedin the business of manufacturing and distributing steel furnaces, air=conditioning equipment, blowers, and oil burners.This proceedingis concerned only with the plant in Syracuse.In 1938 the Syracuse plant expended $460,000 for -the purchase -ofraw materials, 90 per cent of which were shipped to it from pointsoutside the State of New York. The respondent does an annualbusiness amounting to approximately $1,000,000 at its Syracuse plant,84 per cent of which is derived from shipments.unade to points out-side the State of New York.The respondent employs approximately150 employees at its Syracuse plant.II.THE ORGANIZATIONS INVOLVEDSheetMetalWorkers International' Association, Local 58, is alabor organization affiliated with the American Federation of,Labor.It admits to membership all employees of the respondent engaged inhandling 10 gauge or lighter 'steel, excluding office workers, foremen,other supervisory employees, and watchmen.Lennox Employees' Association. is an unaffiliated labor organiza-Lion admitting to membership all production and maintenance em-ployees of- the `respondent, including watchmen, but excluding depart-ment heads, foremen, other supervisory employees, and office andclerical `employees.-III.THE UNFAIR LABOR PRACTICES-A. Sequence_ of 'ev'entsOn, July 12, 1938, the Union held a meeting attended by'employees LENNON FURNACE CO., INC.213,Speirs,representatives of the Union,called upon Ralph E. Martin,factory manager, and stated that the Union had been designated byamajority of the respondent's employees and requested exclusiverecognition for the production and maintenance employees.Theunion representatives also indicated that they would ask for a closedshop,and they asked Martin whether the respondent would sign anagreement with the Union.Martin discussed the nature of a closed'shop with the union representatives,but stated that since he had noauthority to bargain with the Union,the union representatives wouldhave to see Dana W. Norris,at that time general manager andsubsequently vice president of the respondent.:Norris had been in Buffalo. On July 13, 1938, E. C. Booth,assistant treasurer of the respondent,telephoned him in Buffalo fromSyracuse and informed him that the Union had held a meeting thenight before.On July.15, 1938, Norris returned from Buffalo.Martin reportedtoNorristhe subject of his conference with theUnion.Norris summoned the employees to a meeting which washeld in the plant during working hours on July 15.Norris explainedto the assembled employees that he had called them together to dis-cuss "several problems"of the respondent and to make"a declarationof company policy with respect to collective bargaining."Norristhen delivered a talk to the assembled employees.In substance, hestated that business conditions might necessitate lay-offs in the nearfuture, set forth alleged rights of employees and employers under theAct, and quoted portions of the opinion of the Supreme Court inNational Labor Relations Board v. Jones and Laughlin Steel Corp.'In the courseof this speech, he twice characterizedthe representa-tives of the Union who had called upon Martin as "outsiders."Atone point,in stating that the respondent would not "refuse to talkto any group,"Norris mentioned as an example thereof "outsiders,knowing nothing about our business."With respect to the demandsof the Union, Norris,among other things, said the following :Now, that means that we have a perfectly legal right to refuseto agree with anybody. I do not mean by that to state that weare not going to agree with anybody. I will tell you definitely,with all emphasis that I can put on it, that-this company willnever agree with anybody-to a closed shop.The reason why wemake that statement and take that attitude is that we will notforce our employees to pay tribute to any organization for theright to work in this shop.That is what our employees wouldhave to do under a closed-shop agreement.We do not intend tosign any agreement with any organization.The law does not1 301 U. S. 1. 214DECISIONS OF NATIONAL LABORRELATIONS BOARDrequire us to do so.It is not my place to express any opinion toyou men as to whether you should join any organization orshould not.It is to know exactly where we stand on this subjectof collective bargaining,signed agreements,and closed shops.***I don't mean by anything I have said that we willrefuse to talk to any group, whether that be outsiders,knowingnothing about our business,whether that be a group representingyou men, or whether that be you men as individuals. * * *I will go a little further than that and say that I will guarantee,so far as I have it in my power to do so, that none of you hasto pay dues,assessments,or anything else to any outside organi-zation for the right to work in this plant.Conversely, I willguarantee to any and all of you,that your jobs will not be injeopardy in any way, shape,or form simply because you dohappen to join any outside organization.It will thus be noted that Norris stated categorically that he would"never agree with anybody to a closed shop,"and characterized suchan arrangement as compulsion upon an employee to pay"tribute"for "the right to work."Although Norris asserted his willingness"to talk to any group,"he insisted that the respondent did "not intendto sign any agreement with any organization."On July 19, 1938, pursuant to agreement,Speirs,, union repre-sentative,and Norris met in the plant.At the opening of the con-ference,Norris summoned eight employees and three'supervisoryemployees to attend and explained his action to Speirs as follows :I have called in these fellows here representing the various de-partments in the plant2because as long as we are going to talkabout wages and hours,I wanted them to know what was beingdiscussed.Norris then asked Speirs whether he had "any statement or proposi-tion that you want to present."Speirs stated in reply that the objectof the conference was to inform the respondent that the Union hadbeen designated by a majority of the employees and to confer withNorris about the preliminaries incident to making a collective bar-gaining agreement.Speirs stated further that he had not expected"tomeet with representativesfromall the departments," that hewas not yet prepared to discuss terms and conditions of employmentin detail, and that he would soon receive from union headquartersa standard form of agreement which he would then submit withappropriate insertions to the respondent.There then ensued a generaldiscussion in the course of which Norris repeated portions of the2 The record does not Indicate that these employees represented their respective depart-ments other than by selection by Norris. LENNOX FURNACE ,CO., INC.215speech which he had delivered to the employees on July 15.Norrisasked-Speirs whether the Union would demand a closed shop.UponSpeirs' affirmative reply, Norris stated the following :... we are not going to agree with anybody as to a closed shop.That is definite and final.Now the reason why we take thatposition is that we believe, and the law says, that every employeehas the right to join or refrain from joining any organization,and our opinion is that any agreement on our part to a "closed-shop" would deny the employees the right which they are en-titled to under the Constitution of the country.Norris again described a closed shop as forcing the employees to pay"tribute" 3 and insisted that the respondent's position in regard tothe closed shop was "definite and final and not a subject for dis-cussion."There was further general discussion in the course of whichSpeirs stated that the Union would insist oh a signed agreement andNorris reiterated his position a number of times that no matter. whatproposals the Union submitted, the respondent did "not intend to signany agreement."At the close of the conference Speirs indicated thathe would be prepared to submit concrete proposals at a subsequenttime.The respondent and the Union agreed to meet Monday, July 25.On July 21, during the lunch period, Leon Heagle, at this time amember of the Union and one of the employees selected by the respond-ent to attend the conference of July 19, stated to a group of employeesthat they would receive no benefits from the Union other than theprivilege of paying dues.Heagle testified he became dissatisfied withthe Union for the first time at a meeting of the Union held on July 20.4This was the day after he attended the conference between the respond-ent and the Union at Norris' invitation.Another member of theluncheon group suggested that Heagle summon the employees to ameeting.Thereupon,Heagle, accompanied by Frank Galuski, amember of the Union, and another of the employees who attended theJuly 19 conference at Norris' request, asked Norris for permissionto address the employees.Norris granted him the requested per-mission.At the hearing Norris testified that he "suspected that thepurpose of the meeting was to discuss-the Union question but I hadno idea what the outcome of the meeting" would be.Heagle andGaluski returned to the already assembled employees in the plant and$Norris further stated in this connection:"I think it is pretty tough for the averageworker to-day to meet his grocery bills, rent,and all other personal living expenses withoutbeing forced against his own choice to pay tribute for the right to work in any shop. It ishis legal privilege to do so, but the law does not force him to do it."Heaglewas nominated for the office of secretary in the Union at this meeting but de-clined the nomination"for good and substantial reasons."Tleagle testified at the hearingthat his reasons were that the Union knew nothing about the conditions at the respondent'splant. 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDa meeting followed.The meeting started during and continued be-yond the lunch period.The employees were not docked for the timespent at this meeting.Heagle told the assembled employees,in sub-stance, that he had been to the "front end," that from his duties asa shipping clerk he knew that the respondent was losing money, andthat the plant might'close any day.An unidentified employee sug-gested that the employees vote whether or not they wished to berepresented by the Union.Hugh Mitchell,foreman or group leaderin charge of the paint department,suggested that the ballot read,'"Lennox or Union."Heagle adoptedMitchell's suggestion.Accord-ingly, the employees were asked to vote for the respondent or for theUnion.The result of the balloting was as follows:52 for the respond-ent, 12 for the Union, 10 not voting.After Norris had authorized the holding of the meeting,he wentto lunch, returned to his.office,and waited between an hour and anhour and a half "expecting to get word from somebody,as to whathad gone on at that meeting."Between 2:30 and 3: 00 o'clockIleagle, Galuski, and Bill Bell, an employee,came to Norris' officeand informed him of the vote and its outcome.A discussion ensued.Galuski asked Norris what type of labor organization the respond-ent's employees at Marshalltown,Iowa, had.Norris replied that theC. I. O. had attempted to organize the plant and that a majority ofthe employees there, opposed to it, had organized a "Lennox Asso-ciation."Norris stated further to these three employees that hisfather had told the employees in Marshalltown that if any troublecr a strike through no fault of his own occurred,he would shut theplant and go to California.Immediately after this conversation Norris summoned the em-ployees to a meeting at the plant and expressed his joy at the out-come of the vote as follows:"I feel like getting drunk."He in-formed the employees that the respondent had planned a sales pro-gram,that "when the union trouble started I could see the wholething go out the window,"and that now Norris could"sell" theprogram to his father,president of the respondent,"if I can assurehim we are not going to have any labor trouble."Norris thankedthe employees for their expression of confidence in the respondent.He also requested the employees not to discuss unions in the plant.On July 25, pursuant to arrangement,Norris met with Speirs and.William Goff, representing the Union.Norris again summoned tothe conference five employees and three supervisory employees.Atthismeeting there occurred a general discussion covering severalmatters, including the balloting held on July 21.Norris stated thatin view of this vote, the respondent had no right to recognize the LENNOX FURNACE CO:, INC.217Union as exclusive representative.Goff and Speirs challenged theauthenticity of the vote.Norris, asked if the union representativeswere ready to submit a proposed contract. Speirs replied that theUnion was not yet so prepared because the July 21 balloting hadprevented the meeting at which the Union was to formulate itsspecific bargaining demands. In the course of the conference Speirsand Norris agreed that when Speirs was ready he would call Norris"and set a date for another meeting."At the close of the confer-ence Goff stated that the Union would "lay the matter before theBoard to determine the bargaining agency."On August 17 and September 10, 1938, the Union filed a chargewith the Regional Director alleging that the respondent -had en-gaged in unfair labor practices, within Section 8 (1) and (3) oftheAct.On September 12 the Regional Director informed therespondent that the Union had filed charges against it.On October 5, 1938, a group of six employees called upon MauriceH. Sharp, an attorney, informed him that they wished to forman association, and requested him to draft a constitution and bylaws.Two of these six employees, Harry C'oughenour and Gene Elliott,had been selected by Norris to attend the conference between therespondent and the Union held on July 25.'On October 10, 1938, four or five of these employees met at Sharp'soffice.Sharp submitted to this group a proposed constitution whichthey approved.Sharp suggested that the organization be calledLennox Employees' Association.He also submitted to the groupa proposed petition designating the Association as bargaining agent.At the close of the meeting the group decided to hold a, generalmeeting on October 12 at a place outside the plant.On October 12, 1938, the meeting of the newly formed Associationwas held as scheduled.The record does not disclose the number ofemployees present at this meeting.Edward Minton, an employee,presided.Sharp read the constitution and, following some dis-cussion promised,to redraft the provisions relating to grievance pro-cedure.Thereafter officers were elected.After some discussion ofeligibility requirements and the Act, the meeting adjourned.-Between October 13 and 17, 1938, about 100 employees came toSharp's office and there signed the petition purporting to designatethe Association.On September 22, 1938, Speirs, representing the Union, and Norris,representing the respondent, held a conference: attended by the Re-gional Director of the Board.At this conference Norris stated :... that the information that I had as to the attitude of a goodmany of the men whom the Union claimed as members was such 218DECISIONSOF NATIONALLABOR-RELATIONS BOARDthat I did not think that the Union at that time truly representedthe majority of the employees.Norris refused to follow the recommendation of the Regional Directorthat the respondent "meet with representatives of the Union and bar-gain with them in good faith, and notify the employees by means ofa bulletin" of the respondent's determination to do so.At the closeof the conference the Union and the respondent agreed to meet at asubsequent time.On October 14, 1938, the respondent and the Union held a furthermeeting attended by the Regional Director.The respondent reiter-ated the position which it had taken at the conference of September22, namely that it did not believe that the Union represented a ma-jority and that it would not bargain with the Union.At the close ofthe conference the respondent and the Union agreed to meet again thefollowing week.On October 18, 1938, Sharp informed the respondent by letter ofthe formation of the Association.On October 19, 1938, Sharp in-formed the respondent by letter that the Association represented amajority and demanded exclusive recognition.On October 21, 1938, pursuant to arrangement, Speirs and Goff,representing the Union, and Norris, representing the respondent, metin conference.Norris informed the union officials that the Associa-tion claimed to represent a majority and thaf he therefore could notrecognize either the Union or the Association as the exclusive repre-sentative.Goff thereupon suggested that the respondent recognizethe Union as representative of its 67 claimed members.Norris statedthat he could not accede to this suggestion because the Union and theAssociation were advancing conflicting membership claims.Speirsthen asserted, and Norris denied, that the Association was companydominated.Norris proposed that an election be held.At first theUnion took the position that it was opposed to an election. Followingsome discussion, the Union offered to submit to an election providedthat Norris would post a "cease and desist" notice whose terms wereto be agreed upon and provided further that the name of the Associa-tion would not appear on the ballot.Norris stated that he could notspeak for the Association.The Union thereafter proposed that anelection be conducted with the Association on the ballot provided thatthe respondent would agree in advance to enter into a closed-shopagreement with the organization which won the election. 5Norrisagreed to consider this proposal.The parties arranged to meet againon October 27.-On October 21, 1938, Norris assembled the employees at the plantand delivered a talk to them.He spoke briefly about the Association. LENNOX FURNACE CO., INC.219He then described in detail the employees'"prospects for continuedemployment."With respect to the Association,Norris mentioned itsdemand for exclusive recognition,stated his intention to require prooffrom the Association that it representeda majorityand continued asfollows :I made a statement last July upon the subject of a closed shopwhich I really meant at that time. I am informed that that state-ment constituted a violation of the law. I don't agree with that.The reasoning behind the charge that it did constitute a violationof the law, is not important,but I meant the statement when Isaid it, and when I made the statement that I would guaranteethat no man would be discriminated against in this shop becausehe joined any labor organization or refused to join it, I meantwhat I said, and I am absolutely impartial in-that stand. Itdoesn't make any difference to me what the labor organizationin question may be, whether it be Lennox Employees'Associa-tion or any other; I still make the statement that you don't haveto belong to any organization to hold a job in this shop, as far asI am concerned, and I want that thoroughly understood.In otherwords, that is simply a policy on the part of the Company man-agement which applies to one and all labor organizations alike.On October 22, 1938, the respondent,replying by letter to thedemand of the Association for exclusive recognition,dated October19, requested the Association to supply proof of majority designation.On October 23, 1938, the Associationmet withthe respondent.Norris took the position that the respondent could not recognize theAssociation because the Association and the Union were advancingconflicting membership claims.He stated that an election by secretballotwould be necessary.Norris also informed the Associationof his meetings with the Union and that the respondent and theUnion were to meet again on October 27.On October 24, 1938, the Association sent the respondent a listof members claimed by the Association.On October 26, 1938, therespondent returned the list with an accompanying letter stating,among other things,that under the circumstances it could not re-gard the list as "conclusive."The letter also contained the following :I must have unmistakable proof as to which of these rivalorganizations our employees now want to have represent themfor purposes of collective bargaining,as I have already told youverbally.I am leaving it up to the organizations involved asto what method may be adopted to provide me with conclusiveevidence of the wishes of our employees.I understand thatyour Association is now proposing that an election be held under 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDimpartial auspices to determine the answer to my question.Thisprocedure appears to be allright,but I want it understoodthat I will have nothing to do personally with anything of thatkind.On October 27, 1938, the respondent and the Union held a con-ference as scheduled.The respondent advised the Union that itcould not agree lawfully to enter into a closed-shop agreement withthe organization winning an election, that it would not consent toa closed shop,and that itwould discuss an election to be conductedby the Board. Grant Radley, president of the Association, waspresent at this meeting with the Union's consent.The meeting ad-journed, however,"because the Union objected to the attendance ofSharp who,without the knowledge of the respondent,had been in-vited by Radley.On November 2, 1938, the respondent and the Union held anothermeeting attended by the Regional Director.The respondent sug-gested that a representative of the Association be invited to be presentbut abandoned the suggestion because of the Union'soppositionthereto.At this meeting the respondent,while not purporting tospeak for the Association,agreed to an election in which only thename of the Union would appear and to the posting of a noticeby the respondent to dissipate the fears which the Union claimedand the respondent denied had been created by the respondent'saction.It was agreed that Speirs would prepare a proposed noticefor submission to the respondent by mail.On November 7, 1938, Norris telephoned Speirs and informedhim that the respondent was awaiting appropriate action by Speirs.On November 11, 1938, Radley requested,and the respondent sup-'pliedRadley with,a list of the respondent's employees.Norris'testified that the respondent previously prepared this 'list at therequest of the Union in anticipation of the election under the auspicesof the Board about which the respondent and the Union had beenconferring.The Association planned to use this list in the electionwhich it was sponsoring.On November 14, 1938, the respondent and the Union met again.Speirs, representing the Union,gave an oral presentation of what theposted notice should contain.On the basis of this proposal,Norrisdictated a rough draft.The substance of the draft appears in thefollowing paragraph :In anticipation of an election being held,themanagementwishes to make clear to, all company employees that it will notdiscriminate against any employee regardless of his affiliation ornon-affiliation with any labor organization,whether that labororganization be an A. F. of L. organization,Employees' Associa- LENNOX FURNACE CO., INC.221tion, or any other organization. If any employee fears that hewould be discriminated against if he joined any bona fide labororganization, themanagement guarantees that such fear isgroundless.The draft notice concluded with an undertaking by the respondentto accord exclusive recognition to "whatever organization" was desig-nated by the majority.5Norris objected to, and the union representa-tives insisted upon the inclusion of the phrase "bona fide" in the lastsentence of the above quoted paragraph.The parties agreed to studythe draft further and to meet again.On November 16, 1938, the respondent sent to the Union a letteraccompanied by the draft notice as revised by the respondent's at-torney.The only substantial revision consisted in the elimination ofthe:words "bona fide."The letter explained the respondent's assertedreason for this change as follows : .... such wording tends to place the company in the position ofdeciding for itself whether or not any particular labor organi-zation is "bona fide," which the company cannot do.'The originalwording obviously infers that . . . [the respondent] would dis-criminate against him [any employee] if he joined a "non-bonafide" labor organization.The respondent informed the Union that it was willing to post therevised notice "as soon as the details in connection with the proposedconsent election to be supervised by the Labor Board can be agreedupon by all parties involved."The respondent sent copies of thisletter and the proposed revised notice to the Regional Director.On November 23, 1938, the Association conducted an election at alocal church.Three local citizens, selected by Sharp, acted as electionjudges.6The Association notified the employees of the respondentby mail of the election.The two voting booths used at the electionwere made at the plant during working hours from lumber belongingto the respondent.Norris testified that shortly after the electionRadley, president of the Association, stated to Norris, that he thoughtthey [Association] had made a mistake and informed him of the con-struction, of the booths.According to Norris' further testimony,Norris agreed that it was a "mistake" and stated that the Associationwould have to pay for the booths.Thereafter the respondent rendereda bill for 90 cents which the Association paid.Radley checked outearlier than usual on November 23, and attended to the details of6 The terms of this notice contemplated apparently that more than one labor organizationmight appear on the ballotSharp was present at the polls during the electionGaluski. who remained loyal to theUnion, was also present, but he did not represent the Union.The Union received no noticeof, and took no part in, the election. 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe election.He received pay for this period.Norris testified thatsuch payment was inadvertent and that Radley refunded this money.The ballots used in the election recited in substance that.the votewas for the purpose of designating a collective bargaining agent.The names of the Union and the Association appeared thereon.Theballot did not present the alternative of rejecting both organizations.The election judges reported that the Association had received 69Totes and the Union 33.7On November 23, following the election,B. E. Booth, treasurer of the Association, reported the results of theelection to Norris.On November 25, 1938, the respondent informed the Union by letterthat "pending our decision" with respect to the election of November23-we hereby withdraw our offer to you regarding a consent electionto be held under auspices of the National Labor Relations Board,which offer we confirmed in our letter to you of November 16,which letter you have not acknowledged. This withdrawalshould be considered without prejudice to a renewal of our offerin the future.On November 25, 1938, pursuant to the Association's request, Norrisagreed to meet with the Association on November 29.On November29 the meeting was held as scheduled.The Association submitted theresults of the election of-November 23 and demanded exclusive recog-nition.Norris granted this demand.He also volunteered to posta notice in the plant to this effect.Following some general discussionof various matters, the meeting adjourned.On December 9, 1938, the respondent and the Association held whatpurported to be a collective bargaining conference.The Associationrequested that the lunch hour be extended from half to three quartersof an hour. The request was granted. The Association proposedthat employees be kept from straying from one department to an-other.Norris stated that the foremen -would be so instructed.TheAssociation raised a problem with respect to the supply of smalltools.Norris stated that this problem required further study.TheAssociation proposed that the formula for rating the employees berevised so that greater weight be given to seniority.Norris repliedthat revision of the rating formula required further consideration.The Association and the respondent agreed upon a procedure for thepresentation of grievances.The respondent agreed that the Associa-tion should be consulted prior to the laying off of employees.Therespondent agreed to devise a program for the cleaning of spray* One ballot was reported as "challenged." LENNOX FURNACE CO., INC.223booths andto supply thegrievancerepresentatives of the Associationwith the names of employees.At this meeting it was agreed to meet monthly.Although Radleytestified to a conference between himself, Heagle, and Norris, therecord does not disclose regular meetings between the respondentand the Association.At the time of the hearing the Association hadnot yet submitted to the respondent any demand for a contract cover-ing wages, hours of work, and other conditions of employment.Norris testified that the respondent does "not intend to sign anyagreement with any organization." -On February 27, 1939, Donald Cullen, an employee, submitted atthe hearing to the Trial Examiner a petition bearing 58 names.Thepetition was circulated in the plant during working hours by Cullen,Heagle, and Irving Meyers, an employee.Among other things, thepetition stated that the signers "know it is unnecessary to have anoutside Labor organizanation to represent us" and that a majority havedesignated the Association.",B. Interference, restraint, and coercionConsideration of Norris' conduct during July compels the conclu-sidn that,the respondent interfered with, restrained, and coerced itsemployees in the exercise of rights guaranteed in the Act.The respondent sought to discredit the Union by appealing. to the.employees over the heads of the union agents.Thus, after the Unionhad made known to the respondent its demands and before an author-ized representative of the respondent had conferred with the Unionconcerning them, Norris summoned the employees together andannounced the respondent's position in regard to the union demands.The respondent undercut the prestige of the Union further by in-viting employees of its selection to attend the conferences of July19 and 25. This was an unlawful interference with the right ofemployees to select representatives of their own choosing.8 The body ofthe petition is as follows"We, the production worker, of Lennox FurnaceCo Have takenupon our selves to issuethis proclamation."IAs a bodyof organized workmen,we are satified,with workingCondition of ourFirm."II.We know it is unnecessaryto havean out sideLabor organizanationto represent useither the American Fedeilation of Labor (Local 58) or any other organizanation."III. As AmericanCitizen, we demand our rights,as to whom we choose,to representus in collective bargianingUnder our present set upwe theworkmen ofthe LennoxFurnace Co Aie able to protect our rightsin all respects."IV. All employees rights are protect whetherthey belongto the Lennox Assocciationother organizanationsor none at all"V. Its is ourunderstandingThat the majorityrules, and Lennox Employees havechoosen theAssocciation, definitelyand exclusive."VI. The Companey,absolute,has had no hand in forming or organizing our own LennoxWorkmen'sAssocciation."- 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDNorris' disparaging reference to the union representatives as "out-siders, knowingnothing aboutour business,"his characterization ofthe Union's closed-shop demand as compulsion upon the employeesto pay "tribute,"and his pretension,in face of the express provisionsof the Act,that this demand was unlawful,were also calculated todiscredit the' Union.The respondent strove to impress upon the employees the futilityof joining or remaining with the Union.Thus on July 15, before therespondent had conferred with the Union,Norris informed the em-ployees categorically that it would refuse the union demands for asigned agreement and for a closed shop.At the July 19 conference,which the Union wished to devote to preliminaries,Norris repeatedthese refusals and with respect to the latter,stated that the refusalwas "definite and final and not a subject for discussion."The pre-maturity and finality of those declarations,in view of the fact thatthe respondent did not challenge the Union'smajority at this time,evidence an intent to forestall the Union by rendering its efforts vainand fruitless from the outset,even before it was prepared to present',its demands formally and to justify them.In view of Norris' hostility to the Union and the fact that the July15 speech was caused by the Union's entrance upon the scene,the fairinference is that Norris,by including in it a prediction that businesslayoffs might be required,intended, despite expressions of intent toobey the Act, to convey to the employees the subtle suggestion thatmembership in the Union might be responsible for lay-offs.The July 21 vote indicates that the employees so understood Norris'statements.The substance of Heagle's talk immediately preceding theelection was that closing of the plant might be imminent.The voteof the employees,for "Lennox"as against the Union,must have re-flected their fear that the plant might shut if they expressed prefer-ence for the Union.Norris' reaction to the July 21 vote shows clearly that the respondentwas encouraging the fear that membership in the Union might meanassembled the employees to inform them that a sales program wasbeing.planned, that because of"the union trouble," it was to -havebeen abandoned,but that "now" it would be, executed if Norris couldassure his father there would be no "labor trouble."The meaning ofthis speech is patent.Norris was telling the employees that theirprospects for continued employment had been endangered by theiraffiliationwith the Union, improved by their vote against the Union,and were conditioned upon their desertion of the Union.In short, by Norris'speeches of July 15 and 2l,the respondent soughtto'uiider'mine membership'in"the Union by a threat of lay-offs-or ashut-down. LENNOX FURNACE ' CO., INC.225We have already adverted to the unrestrained joy to which Norrisgave expression in commenting to the employees upon the July 21vote which purported to reject the Union in favor of the respondent.Such expression was itself coercive.We find that by Norris' conduct on July 15, 19, 21, and-25, 1938,hereinabove set forth, the respondent interfered with, restrained, andcoerced its employees in the exercise of rights guaranteed in Section7 of the Act.C. The refusal to bargain collectively1.The appropriate unitThe Trial Examiner found that all the production and maintenanceemployees of the respondent, including the installers in the citydepartment, but excluding executives, other supervisory employees,clerical employees, and teamsters, constitute a unit appropriate forthe purposes of collective bargaining.No exception was taken to thisfinding.We find that all the production and maintenance employees of therespondent, including the installers in the city department, but ex-cluding ,executives, other supervisory employees, clerical employees,and teamsters, constitute a unit appropriate for the purposes of col-lective bargaining and that said unit insures to employees of therespondent the full benefit of their right to self-organization and tocollective bargaining and otherwise effectuates the policies of theAct.2.Representation by the Union of a majorityin the appropriate unitThe pay roll of the respondent as of July 10, 1938, was introducedin evidence at the hearing.The names of 97 employees in the appro-priate unit appear thereon.The Union introduced in evidence 67applications for membership or authorization cards in the Union byemployees of the respondent, all signed during July 1938.Of these applications and authorizations,.22 expressly designatedthe Union as collective bargaining agent, 16 expressly designated theAmerican Federation of Labor, through its authorized agents, and29 did not expressly designate any bargaining agent.The respondentcontends that there was no showing that the employees signing the 29applications were ever accepted as members by the Union or if so thatthey ever became members, and that therefore the Union did not havea majority of the employees in the appropriate unit. This contentioniswithout merit, since application for membership in a labor organi- 226DECISIONSOF NATIONALLABOR RELATIONS BOARDzation isof itself, in the absence of evidence to the contrary,a desig-nation of. that organization as the applicant's bargaining agent .9Thus in July 1938 a majority of the employees in the appropriateunit designated the Union as their collective bargaining representative.At the July 19 conference the Union asserted that itrepresented amajority.The respondent did not question the claim.Web ' ave noted that on July 21, 52 employees voted for the respondent,and 12 for the Union. The very nature of the alternatives presentedto the employees by, this ballot demonstrates that the election could notcast doubt on the majority status of the Union, since the employeeswho voted for the respondent might, though thus pledging their loy-alty to the respondent, still wish to be represented by the Union forcollective bargaining purposes.Moreover, the vote occurred on com-pany property immediately after a "campaign" speech against theUnion.Finally, as shown by our findings above, it was inspired by;and constituted an integral part of, the unfair labor practices of therespondent.Under these- circumstances, the July 21 election cannotconstitute a genuine selection or rejection of collective bargainingrepresentatives.Similarly, we cannot consider as persuasive evidence of the em-ployees' desires the above-mentioned petition submitted to the respond-ent on October 24, 1938, the election under' the auspices of theTrial Examiner on February 27, 1939.As found elsewhere in thisdecision, the respondent engaged in interference, restraint, and coer-cion, and sponsored and dominated the Association.These purporteddesignations of the Association and accompanying purported rejec-tions of the Union accordingly must be viewed as effects of the re-spondent's unfair labor practices rather than as expression of employeepreference of one labor organization over another.10To hold other-wise in this case would be to permit the respondent to avoid its obliga=tion under Section- 8 (5) by the simple expedient of violating, thatsubsection as well as Section 8 (1) and (2) of the Act.We find that in July 1938, and at, all"times thereafter, the Unionwas the duly designated representative of a majority of the employeesin the appropriate unit and that by virtue of Section 9 (a) of the Act,was the exclusive representative of all employees in the unit for thepurposesof collective bargaining.9 SeeMatter of Trenton-Philadelphia Coach CompanyandAmalgamated Association ofStreet, Electric Railway and Motor Coach Employees of America,6 N. L. R. B. 112; cf.N. L. B. B. v. National Motor Bearing Company,105 F. (2d) 652 (C. C. A. 9).10 Cf.N L. R B. v. American Manufacturing Company,106 F. (2d) 61 (C,, C. A. 2) ;N. L. R B. v..Arthur J. Colten and Abe J. Colman, co-partners doing business as KiddieHover Manufacturing Company,105 F. (2d) 179 (C. C. A. 6). LENNOX- FURNACE CO., INC.2273.The refusal to bargainAlthough the Union obtained a majority in July and the respondentdid not challenge the union majority until after the July 21 vote, therecord does not enable us to determine as of what day in July theUnion became exclusive representative. - We refrain, accordingly, fromfinding that the respondent infringed Section 8 (5) prior to July 31,1938.Nevertheless, in deciding whether the respondent bargainedcollectively after July 31, we may consider as relevant background itsprevious conduct described in the previous section.During July the Union had made known to the respondent its desirefor a signed collective agreement including among other things aclosed-shop provision.In subsequent months the Union did notabandon its desire for collective bargaining.Its conferences with therespondent in September, October, and November 1938 were directedtoward proving its majority designation, since the respondent pur-ported to doubt the Union's status and to predicate its refusal tobargain on such doubt.We find, in the first place, that the respondent did not entertainthe alleged honest doubt.As we have noted, when the Union firstpresented its demands on-July 13 or 14 and held its first conference.with Norris on July 19, the respondent did not express any doubts ofthe Union's having been designated by a majority.The respondent'sfirst challenge of the Union's status came on July 25.This challenge,however, followed upon the heels of the respondent's campaign toundermine the Union. It was based upon a vote which resulted fromthis unlawful campaign and which by its nature could not registerselection or rejection of the Union.Following the formation of thy;Association, the respondent purported to 'rely on its conflicting mem-bership claims for doubting the Union's majority but, as we find below,the Association is company sponsored and the respondent recognizedthe Association after it was selected in an election conducted under itsown auspices.Clearly, an employer cannot be heard to say that heentertains an honest doubt of a Union's majority where he conductsa drive to destroy that majority,' where he relies on the rival claimof an organization sponsored by such drive, or where he purports toresolve the doubt against the Union on the basis of an election conductedby its rival.We find, secondly, that the respondent did not in good faith predi-cate any refusal to bargain with the Union on an alleged doubt of itsmajority standing.The obvious test of such asserted good faith is toinquire whether the respondent was willing to cooperate in the resolu-tion of the doubt.The respondent's withdrawal of its consent to anelection to be conducted by the Regional Director of the Board alleg- -415597-42-yol 281C 228DECISIONS OF NATIONAL ' LABOR RELATIONS BOARDedly because the Association won in an election sponsored by theAssociation demonstrates the respondent's unwillingness to cooperatein a bona fide resolution of any doubts of the Union's majority.We find that the respondent's recognition of and dealing with theAssociation constituted an unlawful refusal to bargain with the Union,the true exclusive representative 11We find that on and after September 22, 1938, the respondent re-fused to bargain collectively with the Union as the exclusive. repre-sentative of its employees in an appropriate unit in -espect to wages,rates of pay, hours of employment, and other conditions of employ-ment and has thereby interfered with, restrained, and coerced itsemployees in the exercise of rights guaranteed by Section 7 of the Act.D. The AssociationWe are likewise convinced that the respondent unlawfully fosteredthe Association.Although the actual formation of the Association dates fromOctober 5, 1938, its origin cannot be understood except in the lightof the respondent's unfair labor practices which occurred before, andwhose effects continued up to and beyond, this date.As we have noted,during the second half of July, the respondent, ,in response to theUnion's demands for collective bargaining, undertook to disparageand discredit the Union, to undermine its prestige and authority, toimpress upon the employees the futility of membership therein, andto threaten the employees with a shut-down or with lay-offs, if theydid not-desert the Union.Moreover, because of these unfair laborpractices, the Union was diverted from its efforts to bargain with therespondent.This unlawful drive against the Union had the necessaryeffect of propelling the employees into the formation of an organiza-tion which would not incur the respondent's hostility.For example,Heagle, most active in the July 21 vote and an officer of the Associa-tion, manifested his dissatisfaction with the Union very shortly afterhe was subjected to Norris' speech of July 15 and to Norris' statementsat the conference of July 19 to which he'was invited by Norris; andtwo of the six employees who initiated the Association were amongthose present, by Norris' invitation, at the conference of July 25 and11As the Supreme Court stated inThe Virginian Railway Company v. System FederationNo. 40,300 U. S. 515 :The "obligation imposed on the employer...to treat with the true representative ofthe employees as designated by the Mediation Board . . . is exclusive.It imposes theaffirmative duty.to treat only with the true representative,and hence the negative-duty totreatwith no other."The Supreme Court held this language applicable to the Act inN. L R B. v. JoneiiiLaughlin Steel Corp,301 U. S 1. SeeMatter of West OregonLumber CompanyandLumber and Sawmill Workers Local Union No. 3, InternationalWoodworkers of America,20 N. L R B 1 LENNOX, FURNACE CO., INC229peculiarly- exposed, accordingly, to Norris' efforts to prove the'futilityof membership in the Union.The respondent made clear to the employees the kind of organiza-tion -which it desired.The respondent, it will be recalled, referredto the representatives as "outsiders, knowing nothing about" the re-spondent's business.Again, on July. 21, in conversing with theemployees who had reported to him the results of the vote; Norris told,them of the labor trouble at the Marshalltown plant and the em-ployees' formation of the "Lennox Association" at that plant.Therespondent, by these expressions, was suggesting that the employeesform an unaffiliated, intramural organization such as the Association.The formation of the Association -must be attributed to these unfairlabor practices of the respondent. It is true that after the Associationhad been established, the respondent informed the employees thatmembership therein was not a condition of employment.Neverthelessthe speech in which this information was conveyed, in contrast toNorris' talks in regard to the Union, did not express or imply anyhostility toward the Association.Norris' talk on October 21, 1938,included a,discussion of the employees' "prospects for continued em-ployment" but it did not contain the slightest hint that the Associa-tion, like the Union, meant "labor trouble" which might spell lay-offsor a shut-down.It is true also that the respondent refused to recognize the Associa-tion as exclusive representative until it could produce proof of ma-jority designation acceptable to Norris.But this requirement is atleast as consistent with the hypothesis that the respondent was seekingto disguise its unfair labor practices by an ostentatious solicitude forform as it is with the hypothesis that the respondent was abiding bythe mandates of the Act.On October 26, 1938, the respondent hinted to the Association ratherbroadly that it would accept as satisfactory proof the results of anelection conducted underex parteauspices.By supplying the Asso-ciation with a list of employees on November 11, 1938, for its use inthisex parteelection, the respondent contributed material support tothe Association.The respondent relies on the fact that it had preparedthis list for prospective use in the election about which it had beenconferring with the Union. But this latter was to be an election con-ducted by an agent of the Board, not by one of the parties having astake in the outcome of the election.The respondent's making avail-able to the Association a list of employees for its use in a privatelysponsored election was little different from its giving the Associationa list for purposes of membership solicitation.In any event the respondent's unfair labor practices caused theAssociation to be organized.Consequently, the selection of the Asso-ciation could not represent a free choice.The Association could not 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe the designated representative of the employees and the recognitionwhich the respondent accorded it constituted further unlawful support:The respondent is opposed to signed collective agreements with anylabor organization.By the time of the hearing the Association hadmade no move to demand a signed or comprehensive contract coveringterms and conditions of employment. This lethargy in a matter whichprovides a primary reason for the existence of legitimate labor organ=izations is persuasive of the Association's servility to the desires of therespondent.The language of the Court inN. L. R. B. v. The Griswold Manufac-turing Company 12is peculiarly applicable to the facts in this case :The, whole policy of the law is to redress an inequality of bar-gaining power by forbidding employers to interfere with thedevelopment of employee organizations, thereby removing one ofthe issues most provocative of industrial strife and bringing aboutthe general acceptance of the orderly procedure of collective bar-gaining under circumstances in which the employer cannot tradeupon the economic weakness of his employees.The prohibition against the so-called company union and itsdomination by the employer is designed to prevent the rights ofemployees from being nullified by an organization which isresponsive to the will and the purpose of the employer.It cannot be challenged that any legislative policy must begiven the most liberal interpretation, and not be narrowed downto the point of vanishment by rigid interpretation of the letterof the legislative enactment.***The Congress and our leg-islatures have recognized the handicap of labor in its dealingswith the employer-a handicap resulting from the very nature ofthe labor relationship.It is because of its recognition that the employee is sensitiveand, responsive to even the most subtle expression on the part ofhis employer, whose good will is so necessary, that limitations havebeen placed upon the activities of the employer in carrying out theprinciple of collective bargaining.It is the intention of our labor legislation that labor organiza-tions shall be truly representative of the employee's interests, andthe language of Section 8 of the National Labor Relations Actprohibiting domination or interference with any labor organiza-'tionmust be broadly interpreted so as to cover any conduct onthe part of an employer which is intended to bring into beingan organization which he has reason to believe will be "friendly."'12 106 F(2d) 713 (C C. A 3),enf'gMatter of The Griswold Manufaeturting CompanyandAmalgamated Association of Iron, Steel and Tin Workers of,'North,America,Lodge\o 11')7,6 N L R. B 298. ILENNOX FURNACE CO., INC.231The respondent here did not accept "the orderly procedure of col-lective bargaining" contemplated by the, Act.Norris, seeking to"trade upon the economic weakness of his employees," and recognizingthat ,his employees would be "sensitive and responsive to even" his"most subtle expression" because of "the very nature of the laborrelationship", and because of their dependence . on his "good will,"engaged in "conduct . . . intended to bring into being an organiza-tion which he (had) reason to believe (would) be `friendly.' "Theemployees, undisciplined by any substantial period of membership inan affiliated union, succumbed all the more easily to Norris' hostilitythereto and to his suggestion that an unaffiliated association be formed.Norris' protestations of an intent to abide by the law of the land, hispurported expositions of that law to the employees, and his other*conduct recall the words of the Court in theGriswold case:The studied and meticulous efforts of the respondent, in thecourse of its negotiations with its employees, and in its relation-ship with its own dominated union, to be "within the law," telltheir own story.Duties imposed by law cannot be discharged byoffering shadow for the substance.We are convinced that the formation of the Association was causedby the unfair labor practices of the respondent, that it "is responsiveto the will and the purpose of the employer," and that its disestablish-ment is necessary "to prevent the rights of employees from beingnullified.",We find that the respondent has dominated and interfered with theformation and administration of the Association and has contributedsupport to it; and that it has interfered with, restrained, and coercedits employees in the exercise of rights guaranteed in Section 7 ofthe Act.E. The dischargesRobert GuernseyandCharles Bredwere first employed by the re-spondent in June 1935 and in 1926, respectively.They were membersof the Union, although inactive, and were both discharged on Febru-ary 8, 1939.The respondent advanced several reasons for theirdismissal, including the charge of smoking in prohibited areas in theplant.The respondent maintains on the bulletin boards throughoutthe plant printed notices against smoking.Guernsey and Breh,although denying several of the reasons advanced by the respondentfor their discharge, admitted having smoked in prohibited areas onfrequent occasions shortly prior to their discharge.We cannot conclude that Guernsey and Breh were not dischargedfor their infractions of the respondent rules, or that they were dis-charged because of union membership or activity.The allegations 232DECISIONS OF, NATIONAL LABOR RELATIONS BOARDin the complaint charging the respondent with having discriminatedagainst Robert Guernsey and Charles Breh in violation of Section8 (3) of the Act will be dismissed.IV.THE EFFECTOF THE UNFAIR LAEOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in Section.III above, occurring in connection with the operations of the respond-ent described in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructing commerce.and the free flow of commerce.V.THE REMEDYHaving found that the respondent has engaged in unfair laborpractices, we will order it to cease and desist therefrom and to, takecertain affirmative action designed to effectuate the policies of theAct and to restore as nearly as possible the condition which existedprior to the commission of the unfair labor practices.We have found that the respondent has dominated and interferedwith the formation and administration of the Association, and hascontributed support to it.In order to effectuate the policies of theAct and free the employees of the respondent from such dominationand interference, and the effects thereof, which constitute a continuingobstacle to the exercise by the employees of rights guaranteed them bythe Act, we shall order the respondent to withdraw all recognitionfrom the Association, and to disestablish it as a representative of theemployees for the purposes of collective bargaining.-'We have found that on September 22, 1938, and thereafter, therespondent refused to bargain collectively with the Union.Thepolicy of the Act will be best effectuated by ordering the respondentto bargain on request with the Union.Moreover, we have found thatthe Union has been the exclusive representative within the meaningof Section 9 (a) at all times since July 1938.The order to bargainon request with the Union is also predicated on this finding.14 Inaddition, since the respondent has revealed its intention not to enterinto a signed agreement regardless of the terms we shall order therespondent specifically to embody any understandings reached in asigned agreement upon request.,18 SeeN L. R. B. v. PacificGreyhound Lines, Inc,303 U S 2T2;NL. R B.v FansteelMetallurgical Corporation,906 U. S. 240;N L. R B v. NewportNews Shipbuilding & DryDock Company,308 U S 241; N L RB vThe Falk Corporation,308 U S 45314 Cf. NL It. B. vNational Motor Bearing Company,105 F. (2d) 652(C C. A 9). LENNOX FURNACE CO.,- INC.233Since we shall order the respondent to bargain on request with theUnion as the exclusive representative, we shall dismiss the petitionof the Union for certification.Upon the basis of the foregoing` findings of fact, and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.,Sheet Metal Workers International Association, Local 58, andLennox Employees' Association are labor organizations, within themeaning of'Section 2, (5) of the Act.2.The production and maintenance employees of the respondent,including the installers in the city department, but excluding execu-tives, supervisors, clerical employees, and teamsters, constitute a unitappropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the Act.3.Sheet Metal Workers International Association, Local 58, is andhas been at all times since July 1938, the exclusive representative ofall the employees in such unit for the purposes of collective bargaining,within the meaning of Section 9 (a) of the Act.4.By refusing and continuing to refuse to bargain collectively withSheet Metal Workers International Association, Local 58, as the ex-clusive representative of its employees in the appropriate unit, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (5) of the Act.5.By dominating and interfering with the formation and adminis-tration of the Association and by contributing support to it the re=spondent has engaged in and is engaging in unfair labor practice,,within the meaning of Section 8 (2) of the Act.6.By interfering with, restraining, and coercing its employees inthe exercise of rights guaranteed'in Section 7 of the Act, the respondenthas engaged in and is engaging in unfair labor practices, within, themeaning of Section 8 (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.8.The respondent has not discriminated in regard to hire and tenureof employment of Robert Guernsey and Charles Breh, thereby dis-couraging membership in a labor organization, within the,meaning ofSection 8 (3) of the Act.ORDERUpon the basis of the above findings of fact and conclusions of law,the National Labor Relations Board hereby orders that the respondent, 234DECISIONS OF NATIONAL LABOR. RELATIONS BOARDLennox Furnace Co., Inc., Syracuse, New York, and its officers, agents,successors,and assigns shall:1.Cease and desist from :(a)Refusing to bargain collectively with -Sheet MetalWorkersInternational Association, Local_ 58, as the exclusive representativeof all its production and maintenance employees, including the in-stallers in the city department, but excluding executives, supervisors,clerical employees, and teamsters;(b) In any manner dominating or interfering with the adminis-tration of Lennox Employees' Association, or the formation or ad-ministration of any, other labor organization of its employees, andcontributing support to Lennox Employees' Association, or any otherlabor organization of its employees;(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the NationalLabor Relations Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with Sheet Metal WorkersInternational Association, Local 58, as the exclusive representativeof all its' production and maintenance employees, including the' in-stallers in the city department, but excluding executives, supervisors,clerical employees, and teamsters, in respect to rates of pay, wages,hours of employment, and other conditions of employment, and if anunderstanding is reached on such matters, upon request, embody saidunderstanding in a signed agreement;(b)Withdraw all recognition from Lennox Employees' Associa-tion as the representative of any of its employees for the purpose ofdealing with the respondent concerning grievances, labor disputes,rates of pay, wages, hours of employment, or other conditions of em-ployment and completely disestablish Lennox Employees' Associationas such representative;(c) Immediately post notices in conspicuous places throughout itsplant and maintain such notices for a period of at least sixty (60),consecutive days, stating that the respondent will cease and desist inthe manner set forth in 1 (a), (b), and (c) and that it will take theaffirmative action set forth in 2 (a) and (b) of the Order;(d)Notify the Regional Director for the Third Region in writingwithin ten (10) days from the date of this Order, what steps the re-spondent has taken to comply herewith. LENNOX FURNACE CO., INC.235AND IT IS FURTHER ORDERED that the complaint, as amended, in sofar as it alleges that the respondent, by discharging Robert Guernseyand Charles Breh, has engaged in unfair labor practices within themeaning of Section 8(3) of the Act, and the petition for investigation,and certification of representatives be, and they hereby are,dismissed.CHAIRMAN HARRY A. MiLLIs took no part in the consideration of theabove Amended Decision and Order.